IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MARY ELIZABETH K.,
Plaintiff,
Civil Action No. ADC-18-2925

V5.

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION, !

Defendant.

Ro ee

Keke RRR KK EK RRR KK ARKH EK KR KEKE SE

MEMORANDUM OPINION
On September 20, 2018, Mary Elizabeth K. (“Plaintiff”) petitioned this Court to review the
Social Security Administration’s (“SSA”) final decision to deny her claims for Disability
Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). See ECF No. 1 (“the
Complain *). After consideration of the Complaint and the parties’ cross-motions for summary
judgment (ECF Nos. 12, 15), the Court finds that no hearing is necessary. See Loc.R. 105.6 (D.Md.
2018). In addition, for the reasons that follow, Plaintiff's Motion for Summary Judgment (ECF
No. 12) and Defendant’s Motion for Summary Judgment (ECF No. 15) are DENIED, the decision
of the SSA is REVERSED, and the case is REMANDED to the SSA’ for further analysis in
accordance with this opinion.
PROCEDURAL HISTORY
On October 20, 2015, Plaintiff filed a Title I application for DIB, alleging disability

beginning on July 25, 2011. Plaintiff also filed a Title XVI application for SSI on October 20,

 

' Currently, Andrew Saul serves as the Commissioner of the Social Security Administration.
2015, alleging disability beginning on July 25, 2011. Her claims were denied initially and upon
reconsideration on December 10, 2015 and March 24, 2016, respectively. Subsequently, on May
19, 2016, Plaintiff filed a written request for a hearing and, on May 30, 2017, an Administrative
Law Judge (“ALJ”) presided over a video hearing. On August 14, 2017, the ALJ rendered a
decision ruling that Plaintiff “was not been under a disability within the meaning of the Social
Security Act [(the “Act”)], from July 25, 2011, through the date last insured.” ECF No. 11 at 22.
Thereafter, Plaintiff filed an appeal of the ALJ’s disability determination and, on July 19, 2018,
the Appeals Council denied Plaintiff's request for review. Thus, the decision rendered by the ALJ
became the final decision of the SSA. See 20 C.F.R. § 416.1481 (2018): see also Sims v. Apfel,
530 U.S. 103, 106-07 (2000).

On September 20, 2018, Plaintiff filed the Complaint in this Court seeking judicial review
of the SSA’s denial of her disability application. On April 12, 2019, Plaintiff filed a Motion for
' Summary Judgment, and Defendant filed a Motion for Summary Judgment on July 25, 2019.
Plaintiff filed a response to Defendant’s Motion on August 22, 2019.2 This matter is now fully
briefed, and the Court has reviewed both parties’ motions.

STANDARD OF REVIEW

“This Court is authorized to review the [SSA]’s denial of benefits under 42 U.S.C.A. §
405(g).” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (citation omitted).
The Court, however, does not conduct a de novo review of the evidence. Instead, the Court’s
review ofan SSA decision is deferential, as “[t]he findings of the [SSA] as to any fact, if supported

by substantial evidence, shall be conclusive... .” 42 U.S.C. § 405(g); see Smith v. Chater, 99

 

* On September 10, 2019, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of the parties, this case
was transferred to United States Magistrate Judge A. David Copperthite for all proceedings.

2
F.3d 635, 638 (4th Cir. 1996) (“The duty to resolve conflicts in the evidence rests with the ALJ,
not with a reviewing court.”); Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986) (“We do not
‘
conduct a de novo review of the evidence, and the [SSA]’s finding of non-disability is to be upheld,
even if the court disagrees, so long as it is supported by substantial evidence.” (citations omitted)).
Therefore, the issue before the reviewing court is not whether the plaintiff is disabled, but whether
the ALJ’s finding that the plaintiff is not disabled is supported by substantial evidence and was
reached based upon a correct application of the relevant law. Brown v. Comm’r Soc. Sec. Admin.,
873 F.3d 251, 267 (4th Cir. 2017) (“[A] reviewing court must uphold the [disability] determination
when an ALJ has applied correct legal standards and the ALJ’s factual findings are supported by |
substantial evidence.” (citation and internal quotation marks omitted)).

“Substantial evidence is that which a reasonable mind might accept as adequate to support
a conclusion. It consists of more than a mere scintilla of evidence but may be less than a
preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (internal citations and
quotation marks omitted). “In reviewing for substantial evidence, we do not undertake to reweigh
conflicting evidence, make credibility determinations, or substitute our judgment for that of the
ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a claimant is
disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470,
472 (4th Cir. 2012) (internal citations and quotation marks omitted). Therefore, in conducting the
“substantial evidence” inquiry, the court shall determine whether the ALJ has considered all
relevant evidence and sufficiently explained the weight accorded to that evidence. Sterling

Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).
DISABILITY DETERMINATIONS AND BURDEN OF PROOF

In order to be eligible for DIB and SSI, a claimant must establish that she is under disability |
within the meaning of the Act. The term “disability,” for purposes of the Act, is defined as the
“inability to engage in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which has lasted or can
be expected to last fora continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),
1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). A claimant shall be determined to be under
disability where “h[{er] physical or mental impairment or impairments are of such severity that
(s]he is not only unable to do h[er] previous work but cannot, considering h[er] age, education,
and work experience, engage in any other kind of substantial gainful work which exists in the
national economy[.]” 42 U.S.C. §§ 423(d)@)(A), 1382c(a)(3)(B).

In determining whether a claimant has a disability within the meaning of the Act, the ALJ,
acting on behalf of the SSA, follows the five-step evaluation process outlined in the Code of
Federal Regulations. 20 C.F.R. §§ 404.1520, 416.920; see Mascio v. Colvin, 780 F.3d 632, 634-
35 (4th Cir. 2015). The evaluation process is sequential, meaning that “[i]f at any step a finding
of disability or nondisability can be made, the SSA will not review the claim further.” Barnhart
v. Thomas, 540 U.S. 20, 24 (2003); see 20 C.F.R. §§ 404,1520(a)(4), 416,.920(a)(4).

At step one, the ALJ considers the claimant’s work activity to determine if the claimant is
engaged in “substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the
claimant is engaged in “substantial gainful activity,” then the claimant is not disabled. 20 C.F.R.
§8 404.1520(a)(4)(), 404.1520(b), 416.920(a)(4)G), 416.920(b).

At step two, the ALJ considers whether the claimant has a “severe medically determinable

physical or mental impairment for combination of impairments] that meets the duration

 
requirement[.]” 20 C.F.R. §§ 404.1520(a)(4)Gi), 416.920(a)(4)(ii). If the claimant does not have
a severe impairment or combination of impairments meeting the durational requirement of twelve
months, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(c), 416.909,
416.920(a)(4)(ii), 416.920{c).

At step three, the ALJ considers whether the claimant’s impairments, either individually or
in combination, meet or medically equal one of the presumptively disabling impairments listed in
the Code of Federal Regulations. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)Gii). If the
impairment meets or equals one of the listed impairments, then the claimant is considered disabled,
regardless of the claimant’s age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(iii),
404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford v. Colvin, 734 F.3d 288, 291 (4th Cir.
2013).

Prior to advancing to step four of the sequential evaluation, the ALJ must assess the
claimant’s residual functional capacity (“RFC”), which is then used at the fourth and fifth steps of
the analysis. 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is an assessment of an individual’s
ability to do sustained work-related physical and mental activities in a work setting on a regular
and continuing basis. SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). The ALJ must consider
even those impairments that are not “severe.” 20 C.F.R. § 404.1545(a)(2).

In determining RFC, the ALJ evaluates the claimant’s subjective symptoms (e.g.,
allegations of pain) using a two-part test. Craig v. Chater, 76 F.3d 585, 594 (4th Cir. 1996); 20
C.F.R. § 404.1529. First, the ALJ must determine whether objective evidence shows the existence
of a medical impairment that could reasonably be expected to produce the actual alleged
symptoms. 20 C.F.R. § 404.1529(b). Once the claimant makes that threshold showing, the ALJ

must evaluate the extent to which the symptoms limit the claimant’s capacity to work. 20 C.F.R.
§ 404.1529(c)(1). At this second stage, the ALJ must consider all of the available evidence,
including medical history, objective medical evidence, and statements by the claimant, 20 C.F.R.
§ 404.1529(c). The ALJ must assess the credibility of the claimant’s statements, as symptoms can
sometimes manifest at a greater level of severity of impairment than is shown by solely objective
medical evidence. SSR 16-3p, 2017 WL 5180304, at *2-13 (Oct. 25, 2017). To assess credibility,
the ALJ should consider factors such as the claimant’s daily activities, treatments she has received
for her symptoms, medications, and any other factors contributing to functional limitations. Jd. at
*6-8.

At step four, the ALJ considers whether the claimant has the ability to perform past relevant
work based on the determined RFC. 20 CFR. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the
claimant can still perform past relevant work, then the claimant is not disabled. 20 C.F.R. $§
404.1520(a)(4)(iv), 404.1520(D, 416.920(a)(4) (iv), 416.9201).

Where the claimant is unable to resume past relevant work, the ALJ proceeds to the fifth
and final step of the sequential analysis, During steps one through four of the evaluation, the
claimant has the burden of proof. 20 C.F.R. §§ 404.1520, 416.920; see Bowen v. Yuckert, 482
U.S. 137, 146 (1987); Radford, 734 F.3d at 291. At step five, however, the burden of proof shifts
to the ALJ to prove: (1) that there is other work that the claimant can do, given the claimant’s age,
education, work experience, and RFC (as determined at step four), and; (2) that such alternative
work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(¥),
416.920(a)(4)(v); see Hancock, 667 F.3d at 472-73; Walls v. Barnhart, 296 F.3d 287, 290 (4th
Cir. 2002). Ifthe claimant can perform other work that exists in significant numbers in the national

economy, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g)(1),

 
404.1560(c), 416.920(a)(4)(v). If the clatmant cannot perform other work, then the claimant is
disabled. Id.
ALJ DETERMINATION
~ In the instant matter, regarding Plaintiffs DIB claim, the ALJ preliminarily found that

Plaintiff met the insured status requirements of Title II of the Act through December 31, 2016.
ECF No. 11 at 24. The ALJ then performed the sequential evaluation and found at step one that
Plaintiff “did not engage in substantial gainful activity during the period from her alleged onset
date of July 25, 2011 through her date last insured of December 31, 2016.” Jd. At step two, the
ALJ found that Plaintiff had the following severe impairments:

obesity; status-post right hip fracture and repair with associated foot drop; status-

post left ankle fracture and open reduction and internal fixation in 2014; lumbar

disc herniation with stenosis; history of fracture of the right T1 transverse process;

mildly displaced L2 and L3 right transverse process fractures; hypertension;

Polycystic Ovary Syndrome (PCOS); abnormal insulin receptors; skin

impairments; high testosterone; endometriosis; anxiety disorder; and depressive

disorder.
Id. At step three, the ALJ determined that Plaintiff did not have an impairment or combination of
impairments that met or medically equaled the severity of one of the listed impairments in 20
C.F.R. pt. 404, subpt. P, app. 1. 7d at 25. At step four, the ALJ determined that Plaintiff had the
RFC:

to perform sedentary work as defined in 20 CFR 404,1567(a) except she required a

handheld assistive device for prolonged ambulation that was more than 20 feet or

over uneven terrain. She could bilaterally operate foot controls occasionally. She

could occasionally climb ramps and stairs, never climb ladders, ropers, or scaffolds,

and could occasionally stoop, kneel, crouch, and crawl. She was limited to simple,

routine work with frequent interaction with supervisors, coworkers, and the public.
Id. at27. The ALJ then determined that Plaintiff had past relevant work as cook, a cook helper, a

server, and a bus person, but that she was unable to perform such work. Jd. at 34. Finally, at step

five, the ALJ found that, “considering [Plaintiff]’s age, education, work experience, and [RFC],

 
there were jobs that existed in significant numbers in the national economy that the [Plaintiff]
could have performed.” fd. at 35. Thus, the ALJ concluded that Plaintiff “was not under a
disability, as defined in [the Act], at any time from July 25, 2011, the alleged onset date, through
December 31, 2016, the date last insured.” Jd. at 36.

DISCUSSION

On appeal, Plaintiff alleges that the ALJ improperly accounted for Plaintiff's moderate
difficulties in concentrating, persisting, or maintaining pace in the RFC finding. The Court agrees
with Plaintiffs argument.

Plaintiff's allegations relate to the ALJ’s RFC determination. In determining RFC
specifically, an ALJ must consider the entire record, opinion evidence, impairments that are not
severe, and any limitations the ALJ finds. 20 C.F.R. §§ 404.1545(a), 416.945(a) (ordering the ALJ
to consider the entire record); SSR 96-8p, 1996 WL 374184, at *2 (defining the RFC as an
assessment of an individual’s ability to perform vocational-related physical and mental activities).
Furthermore, it is the duty of the ALJ to make findings of fact and resolve conflicts in the evidence.
Hays vy. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990) (quoting King v. Califano, 599 F.2d 597,
599 (4th Cir. 1979)).

Social Security Ruling (“SSR”) 96-8p provides the proper framework for evaluating a
claimant’s RFC. Specifically, the Ruling provides:

The RFC assessment must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts (e.g., laboratory

findings) and nonmedical evidence (e.g., daily activities, observations). In
assessing RFC, the adjudicator must discuss the individual’s ability to perform
sustained work activities in an ordinary work setting on a regular and continuing

basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and

describe the maximum amount of each work-related activity the individual can

perform based on the evidence available in the case record. The adjudicator must

also explain how any material inconsistencies or ambiguities in the evidence in the
case record were considered and resolved.
SSR 96-8p, 1996 WL 374184, at *7 (footnote omitted). Furthermore, “[t]he Ruling instructs that
the [RFC] ‘assessment must first identify the individual’s functional limitations or restrictions and
assess his or her work-related abilities on a function-by-function basis, including the functions’
listed in the regulations. Only after that may [the RFC] be expressed in terms of the exertional
levels of work[:] sedentary, light, medium, heavy, and very heavy.” Mascio v. Colvin, 780 F.3d
632, 636 (4th Cir. 2015) (footnote omitted) (quoting SSR 96-8p, 1996 WL 374184).

Plaintiff contends that the ALJ’s RFC assessment failed to adequately account for her
moderate difficulties in concentrating, persisting, or maintaining pace in violation of Mascio. ECF
No. 12-1 at 8-14. Specifically, Plaintiff argues that the ALJ did not mention in his RFC analysis
the “moderate limitations” on concentration, persistence, and pace he imposed on Plaintiff in step
three. /d. at 11. The Court agrees.

At step three of the sequential evaluation, the ALJ must determine whether the claimant’s
impairments meet or equal one or more of the impairments listed in 20 C.F.R. pt. 404, subpt. P,
app. 1. Listings 12.00 ef seg. pertain to mental impairments. 20 C.F.R. pt. 404, subpt. P, app. 1,
12.00. “Each [L]isting therein, consists of: (1) a brief statement describing its subject disorder; (2)
‘paragraph A criteria,’ which consists of a set of medical findings; and (3) ‘paragraph B criteria,’
which consists of a set of impairment-related functional limitations.” Rayman v. Comm’r, Soc.
Sec. Admin., No. SAG-14-3102, 2015 WL 6870053, at *2 (D.Md. Nov. 6, 2015) (citing 20 C.F.R.
pt. 404, subpt. P, app. 1, 12.00(A)). If the paragraph A and paragraph B criteria are satisfied, the
ALJ will find that the claimant meets the listed impairment. /d.

Paragraph B provides the functional criteria assessed by the ALJ and consists of four broad
functional areas: (1) understand, remember, or apply information; (2) interact with others; (3)

concentrate, persist, or maintain pace; and (4) adapt or manage oneself. 20 C.F-R. pt. 404, subpt.

 
P, app. 1, 12.00(A)(2)(b). The ALJ employs a “special technique” to rate the degree of a claimant’s
functional limitations in these areas. 20 C.F.R. §§ 404.1520a(b), 416.920a(b). The ALJ’s
evaluation must determine “the extent to which [the claimant’s] impairment(s) interferes with [the]

ability to function independently, appropriately, effectively, and on a sustained basis” and must

‘include a specific finding as to the degree of limitation in each of the four functional areas. 20

C.F.R. §§ 404.1520a(c), 416.920a(c). The ALJ uses a five-point scale to rate a claimant’s degree
of limitation in these areas: none, mild, moderate, marked, and extreme. 20 C.F.R. §§
404.1520a(c)(4), 416.920a(c)(4). “To satisfy the paragraph B criteria, [a claimant’s] mental
disorder must result in ‘extreme’ limitation of one, or ‘marked’ limitation of two, of the four areas
of mental functioning.” 20 C.F.R. pt. 404, subpt. P, app. 1, 12.00(A)(2)(b).

The functional area of concentrate, persist, or maintain pace “refers to the abilities to focus
attention on work activities and stay on task at a sustained rate.” 20 C.F.R. pt. 404, subpt. P, app.
1, 12.00(E)(3). According to the regulations, examples of the ability to focus attention and stay
on task include:

Initiating and performing a task that [the claimant] understand[s] and know[s] how

to do; working at an appropriate and consistent pace; completing tasks in a timely

manner; ignoring or avoiding distractions while working; changing activities or

work settings without being disruptive; working close to or with others without

interrupting or distracting them; sustaining an ordinary routine and regular

attendance at work; and working a full day without needing more than the allotted

number or length of rest periods during the day.

ld.

In Mascio, the United States Court of Appeals for the Fourth Circuit determined that

remand was appropriate for three distinct reasons, including the inadequacy of the ALJ’s

evaluation of “moderate difficulties” in concentration, persistence, or pace. 780 F.3d at 638.

Specifically, the Fourth Circuit recognized a difference between the ability to perform simple tasks

10

 
and the ability to stay on task, stating that the latter ability concerns the broad functional area of
concentration, persistence, or pace. Jd. Although the Fourth Circuit noted that the ALJ’s error
might have been cured by an explanation as to why the claimant’s moderate difficulties in
concentration, persistence, or pace did not translate into a limitation in the claimant’s RFC, it held
that absent such an explanation, remand was necessary. /d.; see also Carr v. Colvin, No. TMD
15-685, 2016 WL 4662341, at *10 (D.Md. Sept. 7, 2016) (remanding for the ALJ to “determine
on a function-by-function basis how Plaintiff's impairments affect his ability to work for a full
workday”).

Here, the ALJ’s RFC assessment did not properly account for Plaintiffs difficulties in
concentrating, persisting, or maintaining pace. At step three of the sequential evaluation, the ALJ
determined “[w]ith regard to conceritrating, persisting, or maintaining pace, the [Plaintiff] had
moderate limitations.” ECF No. 11 at 26. The ALJ also found moderate limitations on Plaintiff's
“understanding, remembering, or applying information” and “interacting with others.” . Jd.

The ALJ, however, only limited Plaintiff's RFC “to simple, routine work with frequent
interaction with supervisors, coworkers, and the public.” Jd. at 27. The latter portion of this RFC
finding imposes a restriction that corresponds with the ALJ’s finding of moderate difficulties in
interacting with others, but not concentration, persistence, or pace. See Henry v. Berryhill, No.
BPG-17-57, 2018 WL 558839, at *3 (D.Md. Jan. 25, 2018). Thus, there is no restriction for the
ALI’s findings of moderate difficulties in concentration, persistence, or pace. See Bey v. Berryhill,
No. CBD-17-2292, 2018 WL 3416944, at *3-4 (D.Md. July 12, 2018) (determining that an RFC
which limited the claimant “to simple, routine tasks and occasional contact with supervisors, .
coworkers, and the public” and “low stress work, defined as occasional decisionmaking and

occasional changes in the work setting” failed to account for the claimant’s moderate limitations

11
in concentration, persistence, or pace (record citation omitted)); Flores v. Berryhill, No. TMD 16-
3430, 2018 WL 1326398, at *5 (D.Md. Mar. 15, 2018) (determining that an RFC which limited

eee

the claimant to “‘simple, routine, and repetitive tasks,’ with ‘no interaction with the general public
unless it is merely superficial’ and ‘only occasional interaction with co-workers’” failed to account
for the claimant’s moderate limitations in concentration, persistence, or pace). The ALJ noted
Plaintiff's difficulties in this area at step three of his opinion and explicitly acknowledged that
Plaintiff has difficulties maintaining concentration, persistence, or pace. ECF No. 11 at 26; see
also Martin v. Comm’r, Soc. Sec, Admin., No. SAG-15-335, 2015 WL 7295593, at *3 (D.Md. Nov.
18, 2015) (remanding case after the ALJ discussed evidence pertaining to the claimant’s
difficulties in concentration, persistence, or pace but then did not offer a restriction corresponding
to the limitation nor did the ALJ justify the lack of restriction given).

“As the Fourth Circuit mandates under Mascio, ‘once an ALJ had made a step three finding
that a claimant suffers from moderate difficulties in concentration, persistence, or pace, the ALJ
must either include a corresponding limitation in her RFC assessment, or explain why no such
limitation is necessary.’” Henry, 2018 WL 558839, at *3 (citation omitted), “Without providing
further analysis of plaintiff's mental limitations, highlighting medical evidence refuting the
severity of the limitation, or otherwise discussing why a restriction pertaining to concentration,
persistence, or pace is not needed in the case, this court cannot perform an adequate review.” Jd.
Because the ALJ neither included a proper limitation in his RFC assessment nor explained why

such a limitation was unnecessary in this case, the Court must remand the case to the SSA for

further analysis consistent with Mascio.

12
CONCLUSION

In summation, the Court finds that the ALJ improperly found that Plaintiff was “not
disabled” within the meaning of the Act from July 25, 2011, through the date last insured. Pursuant
to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED due to inadequate
analysis. Therefore, based on the foregoing, Plaintiff's Motion for Summary Judgment (ECF No.
12) is DENIED, Defendant’s Motion for Summary Judgment (ECF No. 15) is DENIED, and the
decision of the SSA is REMANDED for further proceedings in accordance with this opinion. In
so holding, the Court expresses no opinion as to the ALJ’s ultimate disability determination. The

clerk is directed to CLOSE this case.

Date: > Onpere- ZO x > sei
A. David Copperthite

United States Magistrate Judge

13

 
